Citation Nr: 1026117	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for right knee strain with 
history of anterolateral synovectomy of the right knee 
(claimed as chronic right knee pain and right leg pain), 
evaluated at 0 percent disabling from January 1, 2005, and 10 
percent disabling from January 3, 2008.

2.	Entitlement to an increased rating for lumbar strain, 
currently at 0 percent disabling.

3.	Entitlement to an increased rating for status post ulnar nerve 
release, right hand and wrist, currently evaluated as 0 
percent disabling.

4.	Entitlement to service connection for right hip condition.

5.	Entitlement to service connection for left hip condition.




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to December 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2006 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  
Unfortunately, a remand is required in this case.  

In an April 2010 letter, the Veteran notified the VA he would be 
receiving treatment from an orthopedic specialist at the end of 
April.  Therefore, he requested an extension of forty-five to 
sixty days of his appeal so he may submit addition evidence to 
support his claim. 

As a result, the Board extended his appeal but now finds the 
period of extension requested by the Veteran has expired, and 
there has been no submission of addition evidence by the Veteran. 

Therefore, the additional evidence from the April 2010 treatment 
must be obtained and incorporated with the record.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration. VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, which are not already part of the 
record, specifically, the additional 
evidence the referenced in his April 2010 
letter.  The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the Veteran.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


